Citation Nr: 0920602	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  02-12 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
40 percent for herniated nucleus pulposus at L4-S1 status 
post laminectomy, laminotomy, discectomy, and foraminotomy 
with scar.  


REPRESENTATION

Appellant represented by:	Washington Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1978 to 
August 2000.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2000 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington, which, in 
pertinent part, granted entitlement to service connection for 
herniated nucleus pulposus at L4-S1 status post laminectomy, 
laminotomy, discectomy, and foraminotomy with scar and 
assigned a 20 percent disability evaluation, effective 
September 1, 2000.  

In a January 2004 rating decision, the Veteran was awarded an 
increased rating of 40 percent for his herniated nucleus 
pulposus, effective September 1, 2000, the original date of 
service connection.  A Veteran is generally presumed to be 
seeking the maximum benefit allowed by law and regulation, 
and a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35 (1993).  Therefore, the claim for an increased 
evaluation for the Veteran's low back condition remains 
before the Board.

In September 2004, the Veteran provided testimony at a 
hearing before the undersigned at the RO.  A transcript of 
the hearing is of record.


FINDINGS OF FACT

1.  Throughout the period of this claim, the Veteran's 
herniated nucleus pulposus has been manifested by persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and muscle spasm and findings appropriate 
to the site of the diseased disc.

2.  At no time during the period of this claim has the 
herniated nucleus pulposus been manifested by unfavorable 
ankylosis of the entire thoracolumbar spine; the Veteran has 
not experienced incapacitating episodes consisting of 
physician prescribed bed rest or pronounced intervertebral 
disc syndrome. 

3.  The Veteran has moderate limitation of lumbar spine 
motion with flexion to 55 degrees and incomplete paralysis of 
the sciatic nerves that is no more than mild 


CONCLUSION OF LAW

The schedular criteria for a disability rating of 60 percent 
for herniated nucleus pulposus at L4-S1 status post 
laminectomy, laminotomy, discectomy, and foraminotomy with 
scar have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2003); 38 
C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).


The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records from various 
federal agencies, and private medical records.  Additionally, 
the Veteran was provided VA examinations in April 2000 and 
February 2003 in response to his claim.

In its September 2004 remand, the Board ordered that the 
Veteran be afforded a VA examination in response to his 
claim.  In December 2005, the Veteran was noted to be 
currently stationed in Kuwait and unable to attend any VA 
examinations.  

A September 2008 letter was sent to the Veteran providing 
several options to allow for a VA examination, including an 
examination in Kuwait.

The Veteran responded with an October 2008 statement noting 
when he would be present in the United States.  
Unfortunately, this statement reached the Appeals Management 
Center (AMC) after the Veteran had already left the United 
States.

In January 2009 the AMC sent a letter to the Veteran, noting 
that it had not received his response prior to his departure 
for Kuwait, and again asking him to advise it when he would 
return to the United States or whether he wanted an 
examination overseas.

An April 2009 report of contact shows that the Veteran 
indicated that he would not return from Kuwait until 
September 2009, and that he wished for his case to be decided 
without waiting for an additional VA examination.  The 
Veteran stated that he had submitted enough evidence to allow 
for a decision in his claim.  

From the above, it is clear that the AMC has done its utmost 
to comply with the directives of the Board's September 2004 
remand and to assist the Veteran in the development of his 
claim.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements and that further efforts would not be reasonably 
likely to assist the Veteran in substantiating his appeal.

Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2008).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422 (2000).

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 (2008).  Intervertebral 
disc syndrome will be evaluated under the general formula for 
rating diseases and injuries of the spine or under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes (outlined above), whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 10 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 60 degrees, but not greater than 85 degrees; or, 
combined range of motion of the entire thoracolumbar spine 
greater than 120 degrees, but not greater than 235 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or 
vertebral body fracture with loss of 50 percent  or more of 
the height.  A 20 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees, 
but not greater than 60 degrees; the combined range of motion 
of the thoracolumbar spine is not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted if forward flexion of the 
thoracolumbar spine is to 30 degrees or less or if there is 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted if there is unfavorable 
ankylosis of the entire thoracolumbar spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the Veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

Disability involving a neurological disorder is ordinarily to 
be rated in proportion to the impairment of motor, sensory, 
or mental function.  When the involvement is wholly sensory, 
the rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. §§ 4.120, 4.124a (2008).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).
In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service treatment records establish that the Veteran 
underwent a lumbar laminectomy, foraminotomy, and discectomy 
in December 1997 for a herniated nucleus pulposus at L4-5 
with right radiculopathy.  The Veteran continued to complain 
of low back pain and severe leg cramps in January 1999 and in 
February 2000, he underwent a second laminotomy and 
discectomy for a large disk at L4-5 and bilateral 
radiculopathy.  The examination for retirement in April 2000 
noted recurrent back pain and leg cramping and numbness 
secondary to back surgery.  

Upon VA examination in April 2000, the Veteran complained of 
low back pain with tingling sensations in the thighs.  He 
reported no weakness or numbness in the lower legs.  Upon 
examination, a well-healed, non-tender scar was observed 
along with normal curvature of the spine.  Range of motion 
was limited secondary to pain with flexion to 90 degrees, 
extension to 20 degrees, and bilateral lateral bending to 25 
degrees.  The Veteran declined to perform rotational 
movements for fear of exacerbating his low back pain.  

Neurologic examination of the lower extremities revealed no 
muscular atrophy, and no fasciculations.  Motor strength was 
full but deep tendon reflexes could not be elicited in the L4 
or S1 distributions, bilaterally.  No gross sensory 
abnormalities were appreciated.  The diagnosis was chronic 
low back pain with sensory radiculopathy predominantly on the 
left.  

Outpatient treatment records from the Puget-Sound VA Medical 
Center (VAMC) establish that the Veteran consistently 
complained of chronic back pain and increasing numbness and 
tingling in his lower extremities.  A neurological 
consultation was provided in February 2001 and decay to 
vibratory sense was noted in the ankles but reflexes were 
present.  Mild peripheral neuropathy with large fiber 
involvement was diagnosed.

Post-service clinical records from the Madigan Army Medical 
Center (AMC) show that the Veteran complained of low back and 
radicular pain beginning in June 2002.  A November 2002 MRI 
showed degenerative disc disease at the L4-5 and L5-S1 with 
moderate central canal stenosis and mild bilateral 
neuroformainal narrowing.  

The Veteran's most recent VA examination was conducted in 
April 2003.  He complained of worsening low back and foot 
pain that affected his abilities to drive, lift, bend, and 
walk.  He did not report difficulties in performing his 
current job or daily difficulties.  

Physical examination of the low back revealed a 7 centimeter 
(cm) scar that was mildly adherent and nontender.  There was 
some loss of lumbar lordosis.  Flexion of the lumbar spine 
was to 60 degrees, with extension to 20 degrees without pain.  
Mild sacropspinalis spasm was noted.  On repeated motion, the 
Veteran experienced more back spasms and range of motion was 
reduced with flexion to 55 degrees, extension to 25 degrees, 
bilateral lateral flexion to 30 degrees, and rotation to 30 
degrees.  

Neurological examination showed normal strength in the lower 
extremities.  Some diminished precision of light touch and 
pinprick over the L5 distribution on both sides was noted.  
Deep tendon reflexes were normal.  The diagnosis was 
lumbosacral disease with disc problems and limitations 
including fatigue and foot pain.  

In April 2004, the Veteran provided testimony at a hearing 
before the Board.  He testified that his low back and lower 
extremity pain affected his driving, but he was still able to 
exercise.  He was working as an electric technician, but had 
not missed anytime from work due to his disability.  In 
addition, the Veteran testified that there were no periods 
when he had to stay in bed due to his back pain. 

A general medical assessment was performed at Madigan Army 
Hospital in April 2004.  His back pain was described as well 
controlled.  He reported foot pain, but sensation and 
strength were described as good.

Analysis

The RO's January 2004 rating decision awarded the current 40 
percent rating on the basis of severe intervertebral disc 
disease under the oldest version of Diagnostic Code 5293.

The initial VA examination in 2000 described some of the 
symptomatology necessary for a 60 percent rating under the 
oldest Version of Diagnostic Code 5293, namely, absent 
reflexes with findings appropriate to the site of the 
diseased disc (as documented on the MRI).  These findings 
involved the S1 distribution, hence sciatic neuropathy was 
demonstrated.  The examiner did not comment on the presence 
of spasm, but given the findings of muscle spasm on 
subsequent examinations, it cannot be found that the 
examiner's silence ruled out the presence of that symptom.  
Hence, the examination can be read as supporting a 60 percent 
rating.

The 2003 VA examination, as noted, showed that the Veteran 
had muscle spasm.  Like all the evidence since 2001, the 
examination also revealed that his reflexes were intact; 
however, other symptoms appropriate to the site of the 
diseased disc, such as pain radiating to the feet, and a loss 
of sensation with an antalgic gait, were noted.  The symptoms 
were found to be consistent with disease at L5.  Although it 
was not specifically noted whether there was sciatic 
neuropathy, the finding of pain radiating to the feet is 
consistent with such neuropathy.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2008).  The April 2004 record also 
showed symptoms involving the foot.

While there is some evidence that the Veteran is functioning 
relatively well, the record also shows increasing functional 
impairment and is in equipoise as to whether his disability 
meets the criteria for a 60 percent rating under the oldest 
version of Diagnostic Code 5293.  38 C.F.R. §§ 4.7, 4.21 
(2008).

A higher rating is not possible under old Diagnostic Codes 
5292 and 5295 for lumbosacral strain and limitation of motion 
of the lumbar spine.  

While a rating of 100 percent is available under both the 
former and current rating criteria for unfavorable ankylosis 
of the entire spine, the medical evidence consistently 
demonstrates that the Veteran retains significant useful 
motion of the back.  The Veteran's most severe limitation of 
motion was measured at his April 2003 VA examination when, 
after repeated motion, flexion was measured to 55 degrees and 
the combined range of motion of the lumbar spine was to 190 
degrees.  There were no findings of ankylosis and it is clear 
that the Veteran has had motion of his low back throughout 
the claims period.  

A higher rating was also available under the old version of 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), for certain 
residuals of vertebral fracture, but there is no evidence or 
allegation that the Veteran has had a vertebral fracture.

Turning to the newer rating criteria, a higher rating could 
be possible on the basis of the combination of the orthopedic 
and neurologic manifestations of the back disability.

As just discussed, the Veteran has never had limitation of 
flexion beyond 55 degrees, meaning he has always had most of 
the normal range of flexion.  Such limitation could not be 
deemed more than moderate.  Greater limitation of motion has 
not been reported in the other planes of back motion.  Under 
Diagnostic Code 5292, such limitation would warrant a 20 
percent rating.  The current General Rating Formula for 
Diseases and Injuries of the Spine requires that 
thoracolumbar flexion be limited to 30 degrees for a rating 
in excess of 20 percent.  

If the 20 percent rating for limitation of motion were 
combined with a rating for neurologic impairment, a rating in 
excess of the current 60 percent would not result.  The 
neurologic manifestations of the Veteran's disability consist 
of the radicular symptoms in the lower extremities.  Since 
the effective date of the new rating criteria, the Veteran's 
symptoms have been wholly sensory, namely pain, numbness and 
loss of sensation.  Under the rating schedule where the 
impairment is wholly sensory, the disability is rated on the 
basis of mild or at most moderate incomplete paralysis.  
38 C.F.R. § 4.124a.  In addition, the only medical opinion is 
to the effect that the Veteran's peripheral neuropathy is 
mild.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, moderate 
incomplete paralysis of the sciatic nerve, warrants a 20 
percent rating.  The available record does not show that 
nerves other than the sciatic are involved.  If a 20 percent 
rating for limitation of motion is combined with 20 percent 
ratings for moderate incomplete paralysis, the resulting 
evaluation is 50 percent.  38 C.F.R. § 4.25 (2008).  Hence, 
the highest possible schedular rating results from rating the 
disability under the oldest version of Diagnostic Code 5293.

A separate rating is potentially available for the Veteran's 
surgical scar.  The Veteran's scar does not approximate the 
size of a scar that would warrant a compensable evaluation, 
nor is it tender or painful or manifested by limitation of 
motion.  The criteria for a separate rating are therefore not 
met.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2002 & 
2008).

The Board has considered whether there is any other schedular 
basis for granting higher ratings during the claims period, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.

Extraschedular

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's disability is manifested by limitation of 
motion, spasm, and radicular symptoms with associated 
functional factors.  These symptoms, as discussed above are 
contemplated by the rating schedule.  Hence the rating 
schedule is adequate to rate the disability, and referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a 60 percent rating for herniated nucleus 
pulposus at L4-S1 status post laminectomy, laminotomy, 
discectomy, and foraminotomy with scar is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


